NO. 12-09-00214-CV


IN THE COURT OF APPEALS


TWELFTH COURT OF APPEALS DISTRICT


TYLER, TEXAS

JULIA MARIE MCNEAL,§
		APPEAL FROM THE
APPELLANT

V.§
		COUNTY COURT AT LAW

NAPOLEAN MCNEAL,
APPELLEE§
		SMITH COUNTY, TEXAS
 
MEMORANDUM OPINION

 PER CURIAM

	This appeal is being dismissed for failure to comply with the Texas Rules of Appellate
Procedure.  See Tex. R. App. P.  42.3.  Pursuant to rule 32.1, Appellant's docketing statement was
due to have been filed at the time the appeal was perfected, i.e., July 13, 2009.  See Tex. R. App. P.
32.1.  On July 13, 2009, this court notified Appellant that she should file a docketing statement
within ten days if she had not already done so.  On the same date, by separate letter, this court
notified Appellant that the filing fee was due on or before July 23, 2009.
	Because Appellant did not file the docketing statement as requested in our July 13, 2009
letter, this court issued a second notice advising Appellant that the docketing statement was past due. 
The notice also advised Appellant that the filing fee in the appeal was due to have been paid on or
before July 23, 2009 but had not been received.  See Tex. R. App. P. 5.  The notice further provided
that unless the docketing statement and fee were filed on or before August 3, 2009, the appeal would
be presented for dismissal in accordance with Texas Rule of Appellate Procedure 42.3.  The date for
filing the docketing statement and the filing fee has passed, and Appellant has not complied with the
court's request.  Because Appellant has failed, after notice, to comply with rules 5 and 32.1, the
appeal is dismissed.  See Tex. R. App. P. 42.3(c).
Opinion delivered August 19, 2009.
Panel consisted of Worthen, C.J., Griffith, J., and Hoyle, J.


(PUBLISH)